Citation Nr: 0107294	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-04 038A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals September 1956 decision which denied 
entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Moving Party Represented by:  American Red Cross


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran entered the Armed Forces of the United States in 
December 1941, was beleaguered from that time until April 
1942, and was in a no-casualty status from April 1942 to his 
death in April 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on a motion by the moving party alleging clear and 
unmistakable error (CUE) in a September 1956 Board decision.  



FINDINGS OF FACT

1.  In September 1956, the Board issued a decision in which 
it was concluded that the cause of the veteran's death was 
not of service origin and that he did not die while serving 
as a member of the United States Armed Forces.  

2.  The Board's September 1956 decision was supported by 
evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  



CONCLUSION OF LAW

The Board's September 1956 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400-
20.1411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An October 1946 affidavit of F. A. states that the veteran 
suffered from malaria while in the guerrilla service and that 
his name was carried on a guerrilla roster at the time of his 
death.  A February 1947 affidavit of G. M., M. D., stated 
that the veteran had been under his constant treatment for 
malaria from April 1942 to about the time of his death on 
April 5, 1945.  A register of death from the Republic of the 
Philippines dated in November 1947 reflects that the veteran 
died on April 5, 1945 of tuberculosis of the lungs.  It was 
noted that there was no attending physician and no medical 
attendance.  Affidavits of F. T. and E. N. dated in September 
1948 reflect that the veteran returned to his home in April 
1942 subsequent to the surrender at Bataan, that he engaged 
in farming and was restrained from his normal way of life by 
frequent attacks of malaria contracted at Bataan and on 
guerrilla missions.  A September 1951 report from the General 
Headquarters of the Philippine National Defense Forces 
reflects that the veteran, private, formerly Co. B, 23rd 
Infantry, 21st Division, died from tuberculosis of the lungs 
on April [redacted], 1945 at Bamban, Tarlac.  

In a September 1956 decision, the Board concluded that the 
cause of the veteran's death was not attributable to his 
military service and that the evidence did not support a 
finding that the veteran died while serving as a member of 
the United States Armed Forces.  In that decision, the Board 
noted that the latest Service Department report dated 
September 9, 1955 showed that the veteran entered the Armed 
Forces of the United States on December 8, 1941, was 
beleaguered until April 8, 1942 and was in a no-casualty 
status from April 9, 1942 until April [redacted], 1945.  The Board 
noted that under controlling regulations, no casualty status 
was considered inactive status.  The Board also noted that 
the report showed that from April 9, 1942 until April [redacted], 
1945, the veteran engaged in civilian pursuits and was not 
engaged in military activities and that he had no recognized 
guerrilla service.  The Service Department report indicated 
that the veteran died on April [redacted], 1945 from tuberculosis of 
the lungs.  

In the decision, the Board noted the moving party's 
contentions that the veteran contracted malaria and pulmonary 
tuberculosis during his guerrilla service and died as a 
result of those conditions.  The affidavits of F. T., E. N., 
F. A., G. M., and the moving party were summarized in the 
Board's decision.  The Board also noted that the Service 
Department report showed no recognized guerrilla service and 
there was no certification that he performed unrecognized 
guerrilla service under a commissioned officer recognized by 
and cooperating with the United States Armed Forces or that 
he returned to the military control of the United States 
Armed Forces subsequent to April 8, 1942.  The Board noted 
there was no medical evidence from official sources showing 
incurrence of or treatment for malaria or pulmonary 
tuberculosis during service or subsequent to service.  It was 
noted that the certificate of death showed no attending 
physician and no medical attendance.  The Board also noted 
that under controlling regulations, presumptive service 
connection for malaria was not for application when there was 
continued residence in an endemic area.  The Board concluded 
that the evidence did not permit a finding that malaria or 
pulmonary tuberculosis, reported as the cause of death, was 
incurred in or aggravated by service or that active pulmonary 
tuberculosis was present within the authorized regulatory 
period subsequent to service.  The Board further concluded 
that the evidence did not permit a finding that the veteran's 
death was attributable to his military service or that for 
purposes of laws administered by VA, he died while serving as 
a member of the United States Armed Forces.  

The moving party sought reconsideration of the Board's 
September 1956 decision in November 1997.  Reconsideration of 
this determination was denied in January 1998.  In 
correspondence received in March 2000, the moving party 
requested revision of the Board's September 1956 decision 
based on CUE.  In June 2000, the Board provided the moving 
party's representative with a copy of the pertinent 
regulations regarding a request for CUE review of a Board 
decision.  No additional argument was received from the 
moving party's representative.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not.  It provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General:  Review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law that 
existed when that decision was made.  (2) Special 
Rule for Board decisions issued on or after July 21, 
1992:  For a Board decision issued on or after July 
21, 1992, the record that existed when that decision 
was made includes relevant documents possessed by VA 
not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis:  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist: The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence:  A 
disagreement as to how the facts were weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there 
has been a change in the interpretation of the 
statute or regulation.  

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27534 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

The moving party has asserted that presumptive service 
connection for pulmonary tuberculosis was warranted; that 
affidavits presented indicated guerrilla service by the 
veteran; and that the Board failed to resolve reasonable 
doubt in her favor.  The moving party further contends that 
hundreds of soldiers died during World War II without medical 
attendance.  Thus, the moving party appears to dispute the 
Board's determination that the medical evidence did not 
disclose a cause of death established by a physician and the 
determination that the veteran had no guerrilla service.  
However, as stated by the Court, for CUE to exist: (1) 
"[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenhemier v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell, 3 Vet. App. at 313.  "It must always 
be remembered that CUE is a very specific kind of 'error.'"  
Fugo, 6 Vet. App. at 43.  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

In this case, the moving party has failed to demonstrate that 
the correct facts were not before the Board or that the 
statutory and regulatory provisions extant at that time were 
incorrectly applied.  The evidence of record before the Board 
in September 1956 demonstrated that the service department 
showed no recognized guerrilla service by the veteran and no 
unrecognized guerrilla service.  The evidence also 
demonstrated no medical evidence from official sources 
showing incurrence of or treatment for malaria or pulmonary 
tuberculosis during service and that the veteran's death was 
not attended by a physician.  The September 1956 decision 
reflects that the Board clearly considered the affidavits 
submitted on behalf of the moving party as well as the 
regulations governing presumptive service connection for 
malaria.  In regard to the issue of entitlement to 
presumptive service connection for malaria, the applicable 
regulations provided that residence during the year following 
service must not have been in a region where the particular 
disease was endemic.  See 38 C.F.R. §§ 3.1502 (1949); 38 
C.F.R. § 3.77, 3.80, 3.86 (1956).  Although the 1956 decision 
did not expressly refer to the three-year presumptive period 
for tuberculosis, it is clear that the Board found as a fact 
that the veteran did not have tuberculosis.  That finding was 
supported by the record because there was no medical evidence 
of tuberculosis.  Under such circumstances,  the presumptive 
period for that disease was irrelevant.  After careful 
consideration of the record, the Board is unable to conclude 
that the applicable law and regulations were incorrectly 
applied in the September 1956 decision.  The contentions of 
the moving party amount to no more than a disagreement with 
the outcome of the Board's 1956 decision.  Unfortunately, an 
argument that the Board should have weighed or evaluated the 
evidence differently can not form the basis for a finding of 
CUE.  38 C.F.R. § 20.1403(d)(3).  



ORDER

The motion for revision of the September 1956 Board decision 
on the grounds of CUE is denied.  



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 


